DETAILED ACTION
In the response filed December 2, 2020, the Applicant amended claims 1, 2, 4-6, 8, 11-13, 15, 16, 18, 19, 21, 22, 24, and 25; canceled claims 7 and 26; and added claims 27 and 28.  Claims 1, 2, 8, 15, 16, 22, and 28, are further amended and claim 27 is canceled as a result of the Examiner’s Amendment included herein (as authorized by Kirt Iverson, registration number 62,660, on August 27, 2021).  Claims 1, 2, 4-6, 8, 11-13, 15, 16, 18, 19, 21-25, and 28, are pending and currently under consideration for patentability. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2020, was filed after the mailing date of the application on June 9, 2017.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, with respect to the rejection of amended claims 1, 2, 4-6, 8, 11-13, 15, 16, 18, 19, 21-25, and 28, under 35 U.S.C. 101 have been considered.  The amended claims now recite “creating a training set comprising one or more parameters pertaining to previous referral fees for previous items listed on the network-based publication system before a specified window of time, the previous items identified based on a matching of one or more attributes of the previous items to the specified general information; training a machine-learning 
As such, the claim recites the combination of additional elements of creating a training set, training a machine-learning algorithm by seeding the machine-learning algorithm with the training set, and generating a suggested referral fee by applying the trained machine-learning algorithm to transaction records of past transactions within the specified window of time.  The claim as a whole integrates the method of organizing human activity into a practical application.  Specifically, the additional elements recite a specific manner of determining a suggested referral fee for an item based on the application of a trained machine-learning algorithm with data pertaining to previous referral fees and transactions.  Thus, the claims are eligible because they meaningfully integrate the recited judicial exception into a practical application. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in correspondence with Kirt Iverson (registration number 62,660) on August 27, 2021.  The application has been amended as follows: 



1.	(Currently Amended) A system comprising:
one or more computer processors;
one or more computer memories;
one or more modules incorporated into the one or more computer memories, the one or more modules configuring the one or more computer processors to perform operations for enhancing a posting user interface of a network-based publication system, the posting user interface allowing a seller to post a listing for an item on the network-based publication system, the operations comprising:
determining that the seller has specified general information about the item in the posting user interface;
creating a training set comprising one or more parameters pertaining to previous referral fees for previous items listed on the network-based publication system before a specified window of time, the previous items identified based on a matching of one or more attributes of the previous items to the specified general information;
training a machine-learning algorithm by seeding the machine-learning algorithm with the training set;
generating a suggested referral fee for the item, the generating including applying [[a]] the trained machine-learning algorithm  to transaction records of past transactions within the specified window of time;
updating the training set incorporating the transaction records of past transactions within the specified window of time used to generate the suggested referral fee for the item;
providing the suggested referral fee in a first supplemental user interface element of the posting user interface;

providing a second supplemental user interface element in conjunction with the first supplemental user interface element, the second supplemental user interface element being activatable for modifying the suggested referral fee within the determined range; [[and]]
based on a submission of the posting user interface, associating the suggested referral fee or the modified suggested referral fee with the item
receiving from a client device of a first user one or more notifications including an authorization from the first user to make a payment to complete a purchase of the item on the network-based publication system, the one or more notifications also including a referral code associated with the authorization;
receiving notification of the payment from the first user into a holding account;
based on the referral code, identifying a second user as the referrer;
based on the notification of the payment, determining that the plurality of payments include a purchase fee and the referral fee; and
causing transfer of the purchase fee to an account of the seller and causing transfer of the referral fee to an account of the referrer.

2.	(Currently Amended) The system of claim 1, the operations comprising determining that the plurality of payments further include[[s]] a service fee; and causing transfer of the 




4.	(Previously Presented) The system of claim 1, the operations further comprising:
generating a referral code based on a submitting of a recommendation user interface by the referrer, the submitting causing a recommendation to be sent to one or more referees within a social network of the referrer; and
associating the referral code with the referrer.

5.	(Previously Presented) The system of claim 1, the operations further comprising, based on a request from a client device of the referrer to access the listing, communicating a recommendation user interface for presentation on the client device of the referrer, the user interface including the referral fee and a user interface element allowing the referrer to submit a referral.

6.	(Previously Presented) The system of claim 4, the operations further comprising communicating one or more messages to the one or more referees, the one or more messages notifying the one or more referees of the submission of the referral by the referrer, the one or more messages including a user interface element allowing the one or more referees to access the listing, the one or more messages including one or more metadata elements associating the referral with the referrer.

7.	(Canceled)

8.	(Currently Amended) A method comprising:
performing operations for enhancing a posting user interface of a network-based publication system, the posting user interface allowing a seller to post a listing for an item on the network-based publication system, the operations comprising:
determining that the seller has specified general information about the item in the posting user interface;
creating a training set comprising one or more parameters pertaining to previous referral fees for previous items listed on the network-based publication system before a specified window of time, the previous items identified based on a matching of one or more attributes of the previous items to the specified general information;
training a machine-learning algorithm by seeding the machine-learning algorithm with the training set;
generating a suggested referral fee for the item, the generating including applying [[a]] the trained machine-learning algorithm  to transaction records of past transactions within the specified window of time;
updating the training set incorporating the transaction records of past transactions within the specified window of time used to generate the suggested referral fee for the item;
providing the suggested referral fee in a first supplemental user interface element of the posting user interface;
determining a range of suggested referral fees for the item based on referral fees associated with the previous items that led to successful completions of transactions pertaining to the previous items; 
providing a second supplemental user interface element in conjunction with the first supplemental user interface element, the second supplemental user interface element being activatable for modifying the suggested referral fee within the determined range; [[and]]
based on a submission of the posting user interface, associating the suggested referral fee or the modified suggested referral fee with the item
receiving from a client device of a first user one or more notifications including an authorization from the first user to make a payment to complete a purchase of the item on the network-based publication system, the one or more notifications also including a referral code associated with the authorization;
receiving notification of the payment from the first user into a holding account;
based on the referral code, identifying a second user as the referrer;
based on the notification of the payment, determining that the plurality of payments include a purchase fee and the referral fee; and
causing transfer of the purchase fee to an account of the seller and causing transfer of the referral fee to an account of the referrer.

9.-10.	(Canceled)

11.	(Previously Presented) The method of claim 8, the operations further comprising:
generating a referral code based on a submitting of a recommendation user interface by the referrer, the submitting causing a recommendation to be sent to one or more referees within a social network of the referrer; and
associating the referral code with the referrer.

12.	(Previously Presented) The method of claim 8, further comprising, based on a request from a client device of the second user to access the listing, communicating a user interface for presentation on the client device of the second user, the user interface including the referral fee and user interface element allowing the referrer to submit a referral.

13.	(Previously Presented) The method of claim 12, further comprising communicating one or more messages to the one or more referees, the one or more messages notifying the one or more referees of the submission of the referral by the referrer, the one or more messages including a user interface element allowing the one or more referees to access the listing, the one 

14.	(Canceled)

15.	(Currently Amended) A non-transitory computer-readable storage medium storing instructions thereon, which, when executed by one or more processors, cause the one or more processors to perform operations for enhancing a posting user interface of a network-based publication system, the posting user interface allowing a seller to post a listing for an item on the network-based publication system, the user interface enhancement allowing the seller to specify a referral fee to associate with the listing, the operations comprising:
determining that the seller has specified general information about the item in the posting user interface;
creating a training set comprising one or more parameters pertaining to previous referral fees for previous items listed on the network-based publication system before a specified window of time, the previous items identified based on a matching of one or more attributes of the previous items to the specified general information;
training a machine-learning algorithm by seeding the machine-learning algorithm with the training set;
generating a suggested referral fee for the item, the generating including applying [[a]] the trained machine-learning algorithm  to transaction records of past transactions within the specified window of time;
updating the training set incorporating the transaction records of past transactions within the specified window of time used to generate the suggested referral fee for the item;
providing the suggested referral fee in a first supplemental user interface element of the posting user interface;

providing a second supplemental user interface element in conjunction with the first supplemental user interface element, the second supplemental user interface element being activatable for modifying the suggested referral fee within the determined range; [[and]]
based on a submission of the posting user interface, associating the suggested referral fee or the modified suggested referral fee with the item
receiving from a client device of a first user one or more notifications including an authorization from the first user to make a payment to complete a purchase of the item on the network-based publication system, the one or more notifications also including a referral code associated with the authorization;
receiving notification of the payment from the first user into a holding account;
based on the referral code, identifying a second user as the referrer;
based on the notification of the payment, determining that the plurality of payments include a purchase fee and the referral fee; and
causing transfer of the purchase fee to an account of the seller and causing transfer of the referral fee to an account of the referrer.

16.	(Currently Amended) The non-transitory computer-readable medium of claim 15, the operations comprising determining that the plurality of payments further include[[s]] a service fee; and causing transfer of the 





18.	(Previously Presented) The non-transitory computer-readable medium of claim 15, the operations further comprising:
generating a referral code based on a submitting of a recommendation user interface by the referrer, the submitting causing a recommendation to be sent to one or more referees within a social network of the referrer; and
associating the referral code with the referrer.

19.	(Previously Presented) The non-transitory computer-readable medium of claim 15, the operations further comprising, based on a request from a client device of the referrer to access the listing, communicating a recommendation user interface for presentation on the client device of the referrer, the user interface including the referral fee and a user interface element allowing the referrer to submit a referral.

20.	(Canceled)

21.	(Previously Presented) The system of claim 1, the operations further comprising providing a third supplemental user interface element in conjunction with the first supplemental user interface element, wherein the third supplemental user interface element includes an additional activatable user interface element for changing the referral and viewing insights into how the changing of the referral fee affects a probability of completing a transaction with respect to the item.

22.	(Currently Amended) The system of claim 21, wherein a visual representation of data pertaining to [[the]] the one or more parameters is automatically updated in the supplemental user interface based on activation of the additional activatable user interface element.



24.	(Previously Presented) The system of claim 1, wherein the machine-learning algorithm is trained in real time based on historical transaction data pertaining to the identified previous items as the historical transaction data is collected.

25.	(Previously Presented) The system of claim 1, wherein the one or more parameters are selectable in the supplemental user interface via a further activatable user interface element.

26.	(Canceled)

27.	(Canceled)

28.	(Currently Amended) The method of claim [[24]] 1, wherein the training of the machine-learning algorithm in real-time includes discarding older data pertaining to the previous items.


Allowable Subject Matter
Claims 1, 2, 4-6, 8, 11-13, 15, 16, 18, 19, 21-25, and 28, are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is: 
Malcolmson et al. (U.S. Pub. No. 2011/0196725 A1, August 11, 2011), hereinafter Malcolmson; 
Fieldman et al. (U.S. Pub. No. 2011/0218846 A1, September 8, 2011), hereinafter Fieldman; 
Sun et al. (U.S. Pub. No. 2014/0164082 A1, June 12, 2014, hereinafter Sun; 
Limbasia et al. (US Pub. No. 2015/0371251 A1, December 24, 2015), hereinafter Limbasia;
Jun et al., “A theory of consumer referral” (published in International Journal of Industrial Organization, Volume 26, Issue 3, May 2008, Pages 662-678), hereinafter Jun.

Malcolmson discloses a system and method for implementing an electronic customer referral service that both checks that the new customer is distinct from the referring customer and tracks the referral so that the old customer gets credit for their referred new customer's action.
Fieldman discloses systems and methods for tracking referrals among a plurality of members of a social network.  A data storage is created to store member information for the plurality of members.  Relationships between the plurality of members are determined using the member information in the data storage.  A data structure is created to show relationships between the plurality of members.  Member events are received for the plurality of members.  In response to a purchasing member of the plurality of members making a purchase, one or more members contributing to the purchase based on the member events and the data structure is determined.
Sun discloses a method for providing social media referrals based rewards to a customer.  The systems and methods may provide incentives to customers of financial-service providers (“FSP”) based on their referrals to the FSP.  Customer referrals may be determined for the customer by gathering data regarding referrals received from messages distributed by the customer via social media.  Based on the referrals, an amount of rewards may be provided for business transactions initiated by the customer.
Limbasia discloses systems and techniques for receiving a referral request from a customer of a service provider; generating a referral code based on a receipt of the referral request; receiving a message from the customer to a non-customer, wherein the message includes the referral code; storing referral information included in the message, wherein the referral information includes a communication address of the non-customer, the referral code, and a communication address of the customer; receiving a request from the non-customer to subscribe to a service offered by the service provider; requesting the referral code or a referent of the referral code from the non-customer; and using the referral code or the referent to assign a reward to the customer.
Jun investigates the network as an alternative communication channel to undirected advertising in the market.  The main distinctive feature of the network-embedded transaction is the interdependency of buyers' purchasing behavior.  Since most transactions in a network are made sequentially, earlier consumers are more valuable to a seller.  A seller's strategy of paying referral fees can be understood as a way to price discriminate between more valuable consumers and less valuable ones.  Numerical simulations demonstrate that social networks may be either over-utilized (if the referral cost is high) or under-utilized (if the referral cost is low). 


This combination of functions/features would not have been obvious to a PHOSITA in view of the prior art.  Claims 2, 4-6, 11-13, 16, 18, 19, 21-25, and 28, depend upon independent claims 1, 8, and 15, have all the limitations of claims 1, 8, and 15, and are allowable for the same reason.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621